Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species III of claims 17-19 in the reply filed on 07/20/2021 is acknowledged.

Claim Objections
Claim 18 is objected to because of the following informalities:  typographical error on phrase “claim 17wherein” please put either a comma or a space between “17” and “wherein”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the controller" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the controller” the applicant is referring to.  Such “the controller” should be clearly defined. Furthermore, claim 18 recites the limitation "the control output" in lines 3.  There is insufficient antecedent basis for this limitation 
Claim 19 recites the limitation "the battery" in lines 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the battery” the applicant is referring to.  As such “the battery” should be clearly defined.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17 is rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Crandell (2003/0164645).
 	For claim 17, Crandell teaches a method of providing welding-type power (fig.2) (abstract) comprising: 
 	receiving battery power (20 as shown in fig.2) (par.18, lines 1-10 “battery bank”);

 	converting the battery power to ac auxiliary power (180 as shown in fig.2) (par.31,lines 5-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crandell (2003/0164645) in views of Albrecht et al (2005/0109748).

Albrecht teaches, similar welding power system, wherein the controller (13 as shown in fig.2) has at least one of a CV weld control module  in electrical communication with the control output (par.33, lines 1-6 and par.67, lines 3-8).
It would have been obvious to one ordinary skill in the art to modify the welding system of Crandell to include controller with CV weld as taught by Albrecht for purpose of controlling operation of the welding-type apparatus according to at least one of a plurality of operating modes (Albrecht, par.14).
 	For claim 19, Crandell teaches all the limitation as previously set forth except for removing and reinserting the battery, wherein the battery is removable.
Albrecht further teaches removing and reinserting the battery (26 as shown in fig.2), wherein the battery is removable (abstract) (par.8).
It would have been obvious to one ordinary skill in the art to modify the welding system of Crandell to include removing and reinserting the battery as taught by Albrecht for purpose of controlling the output voltage or current according to a selected welding-type process (Albrecht, par.8).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715